DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           The claims are rendered indefinite by the phrase “at least about” which makes difficult to determine the metes and bounds of the amount of components contained in the flexible wax composition.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a "use" can only be properly claimed as a process or method.  35 U.S.C. §§ 100(b), 101.  See, Clinical Products v. Brenner, 255 F. Supp. 131,  149 USPQ 475, 477 (D.D.C. 1966).  In re Thuau, 1943 C.D. 390.  
To overcome this rejection, the claims need to be rewritten indicating a clear method or process of use.
For compact prosecution purposes, claim 17 will be intercepted to read as follows:
“A candle comprised of the flexible wax composition of claim 1.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/058872 (hereafter WO’872).
WO’872 discloses a method of making a flexible wax composition (method of producing a wax-like composition; paragraphs [0015] - [0017]), comprising: mixing fatty acid and/or oil, a fatty acid dimer, and glycerin to form a mixture (method comprises mixing/reacting esters and/or acids of hydrocarbon chains (fatty acids and/or oil), a triglyceride dimer, and glycerin; paragraphs [0016)-10017]. [0027] – [0028], [0041], [001171]; and adding a caustic or enzymatic catalyst to the mixture to facilitate esterification and transesterification reactions (reaction comprises using a catalyst to facilitate esterification and transesterification reactions: paragraphs [0015]-[0017]) until the mixture achieves an acid value of less than 1.5, so as to obtain a flexible wax composition (the obtained wax has an acid value of 1-270; paragraph [00158]). 
WO’872 does not disclose a specific embodiment in which fatty acid and/or oil, a fatty acid dimer, and glycerin are formed in an initial mixture. 
However, WO’872 discloses an initial mixture of fatty acids (WO’872; paragraph [00161]), which can be partially metathesized to form dimerized fatty acids (WO’872; paragraph [0041]) and wherein the metathesized mixture can comprise glycerin (WO’872; paragraph [0028]). 
It would have been obvious lo a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by WO’872, in order to have provided a specific embodiment in which fatty acid and/or oil, a fatty acid dimer, and glycerin are formed in an initial mixture, to provide methods and compositions useful in the refining of natural oils and for producing high-weight esters, high-weight acids, and/or high-weight derivatives.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Pub. 2011/0277661, hereafter USPub’661).
USPub’661 discloses a flexible wax composition (preamble not given patentable weight), comprising: about 40 wt. % to about 75 wt. % monoacylglycerides and diacylglycerides (wax composition comprising 10-99 % by weight monoacylglycerides and diacylglycerides; abstract; paragraph [0007]), and at least 10wt. % acylglycerides (wax composition comprising 10-99 % by weight diacylglycerides; abstract; paragraph [0007]). USPub’661 does not disclose wherein said monoacylglycerides and diacylglycerides have a weight average molecule weight of about 200 Da to about 580 Da and wherein said acylglycerides have a weight average molecular weight of about 900 Da to about 3000 Da. 
However, USPub’661 discloses wherein the glycerides comprise anywhere from short fatty acid esters comprising 2 to 6 carbons atoms to longer fatty acid esters such as 9, 12, 15-octadecatrienoic acid (USPub’661; paragraph [0018]). 
It would have been obvious toe person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by USPub’661, in order to have provided wherein said monoacylglycerides and diacylglycerides have a weight average molecule weight of about 200 Da to about 580 Da and wherein said acylglycerides have a weight average molecular weight of about 900 Da to about 3000 Da, as it would have only required routine skill in the art to vary the fatty acid chains in order to obtain a desired average molecular weight.
Claim(s) 1-2, 4-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US Pub. 2011/0277661, hereafter USPub’661) in view of Murphy (US Pub. 2014/0144069, hereafter USPub’069).
USPub’661 discloses a flexible wax composition (preamble not given patentable weight), comprising: about 20 wt. % to about 45 wt. % monoacylglycerides (wax composition comprising 10-99 % by weight monoacylglycerides; abstract; paragraph [00071], about 28 wt. % to about 40 wt. % diacylglycerides (wax composition comprising 10-99 % by weight diacylglycerides; abstract; paragraph [0007]), and about 10 wt. % to about 45 wt. % acylglyceride polymers (wax composition comprising 0-90 % by weight triacylglycerides, which are comprised of a glycerol and three fatty acids that are bound to the glycerol as an ester (acylglyceride as per paragraph [00032] of the instant application); abstract; paragraphs [0007], [0018]), but USPub’661 does not disclose wherein the acylglyceride polymers are compounds containing one or more dimerized fatty acid residue and a plurality of glycerol moieties. 
However, USPub’069 discloses acylglyceride polymer compounds containing one or more dimerized fatty acid residue and a plurality of glycerol moieties (wax composition comprising polyoyl-ester dimers as shown in figure 2 (dimerized fatty acid residues and a plurality of glycerol moieties); abstract; figure 2; paragraphs [0012]- [0015]). 
It would have been obvious to a person of ordinary skill in the art, at the lime of the invention, to have modified the composition. as previously disclosed by USPub’661, in order to have provided acylglyceride polymer compounds containing one or more dimerized fatty acid residue and a plurality of glycerol moieties, as previously disclosed by USPub’069, for providing compositions and methods useful in manufacturing of wax-based compositions (USPub’069; abstract; USPub’661; abstract).
Regarding Claim 2, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, but USPub’661 does not disclose wherein the dimerized fatty acid residue has the structure: as shown, wherein R1 and R2 are each independently a divalent C7-C21 aliphatic group and Z is a bond or an oxygen atom. 
However, USPub’069 discloses a dimerized fatty acid residue having the structure: as shown, wherein R1 and R2 are each independently a divalent C7-C21 aliphatic group and Z is a bond (wax composition comprising polyoyl-ester dimers as shown in figure 3 (R1 and R2 are ca aliphatic groups and Z is a bond); abstract; figure 2; paragraphs [0012] – [0015]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by USPub’661, in order to have provided a dimerized fatty acid residue having the structure: as shown, wherein R1 and R2 are each independently a divalent C7-C21 aliphatic group and Z is a bond, as previously disclosed by USPub’069, for providing compositions and methods useful in manufacturing of wax-based compositions (USPub’069; abstract; USPub’661; abstract).
Regarding Claim 4, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein the composition comprises about 1 wt. % to about 17 wt. % triacylglycerides (wax composition comprising 0-90 % by weight triacylglycerides; abstract; paragraphs [0007], [0018]). 
Regarding Claim 5, USPub’661 and USPub’069. in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein about 40 wt. % to about 75 wt. % of the composition is monoacylglycerides and diacylglycerides (wax composition comprising 10-99 % by weight monoacylglycerides and diacylglycerides; abstract; paragraph [0007]). 
Regarding Claim 6, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein the composition comprises less than about 2 wt. % free fatty acids and free glycerin (composition optionally (less than 2 wt. %) comprises free fatty acids and does not include free glycerin; paragraphs [0045]).
Regarding Claim 7, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein about 20 wt. % to about 45 wt. % of the composition is acylglycerides (wax composition comprising 0-90 % by weight triacylglycerides, which are comprised of a glycerol and three fatty acids that are bound to the glycerol as an ester (acylglyceride as per paragraph [00032] of the instant application); abstract; paragraphs [0007], [0018]), USPub’661 does not disclose wherein said acy1glycerides have a weight average molecular weight of about 200 Da to about 380 Da. 
However, USPub’661 discloses wherein the glycerides comprise anywhere from short fatty acid esters comprising 2 to 6 carbons atoms to longer fatty acid esters such as 9, 12, 15-octadecatrienoic acid (USPub’661; paragraph [0018]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by USPub’661, in order to have provided wherein said acylglycerides have a weight average molecular weight of about 200 Da to about 380 Da, as it would have only required routine skill in the art to vary the fatty acid chains in order to obtain a desired average molecular weight.
Regarding Claim 8, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein about 28 wt. % to about 40 wt. % of the composition is acylglycerides (wax composition comprising 0-90 % by weight triacylglycerides, which are comprised of a glycerol and three fatty acids that are bound to the glycerol as an ester (acylglyceride as per paragraph [00032] of the instant application); abstract; paragraphs [0007], [0018]). USPub’661 does not disclose wherein said acylglycerides have a weight average molecular weight of about 380 Da to about 580 Da. 
However, USPub’661 discloses wherein the glycerides comprise anywhere from short fatty acid esters comprising 2 to 6 carbons atoms to longer fatty acid esters such as 9,12, 15-octadecatrienoic acid (USPub’661; paragraph [0018]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by USPub’661, in order to have provided wherein said acylglycerides have a weight average molecular weight of about 380 Da to about 580 Da, as it would have only required routine skill in the art to vary the fatty acid chains in order to obtain a desired average molecular weight.
Regarding Claim 9, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein about 10 wt. % to about 17 wt. % of the composition is acylglycerides (wax composition comprising 0-90 % by weight triacylglycerides, which are comprised of a glycerol and three fatty acids that are bound to the glycerol as an ester (acylglyceride as per paragraph [00032] of the instant application); abstract; paragraphs [0007], [0018]). USPub’661 does not disclose wherein said acylglycerides have a weight average molecular weight of about 580 Da to about 900 Da. 
However, USPub’661 discloses wherein the glycerides comprise anywhere from short fatty acid esters comprising 2 to 6 carbons atoms to longer fatty acid esters such as 9, 12, 15-octadecatrienoic acid (USPub’661; paragraph [0018]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by USPub’661, in order to have provided wherein said acylglycerides have a weight average molecular weight of about 580 Da to about 900 Da, as it would have only required routine skill in the art to vary the fatty acid chains in order to obtain a desired average molecular weight.
Regarding Claim 10, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein about 10 wt. % to about 45 wt. % of the composition is acylglycerides (wax composition comprising 0-90 % by weight triacylglycerides, which are comprised of a glycerol and three fatty acids that are bound to the glycerol as an ester (acylglyceride as per paragraph [00032] of the instant application); abstract; paragraphs [0007), [0018]). USPub’661 does not disclose wherein said acylglycerides have a weight average molecular weight of about 900 Da to about 3000 Da. 
However, USPub’661 discloses wherein the glycerides comprise anywhere from short fatty acid esters comprising 2 to 6 carbons atoms to longer fatty acid esters such as 9,12, 15-octadecatrienoic acid (USPub’661; paragraph [0018]), 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by USPub’661, in order to have provided wherein said acylglycerides have a weight average molecular weight of about 900 Da to about 3000 Da, as it would have only required routine skill in the art to vary the fatty acid chains in order to obtain a desired average molecular weight.
Regarding Claim 11, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein at least 20 wt. % of the composition is acylglycerides (wax composition comprising 0-90 % by weight triacylglycerides, which are comprised of a glycerol and three fatty acids that are bound to the glycerol as an ester (acylglyceride as per paragraph [00032] of the instant application); abstract; paragraphs [0007], [0018]). USPub’661 does not disclose wherein said acylglycerides have a weight average molecular weight of about 580 Da to about 3000 Da. 
However, USPub’661 discloses wherein the glycerides comprise anywhere from short fatty acid esters comprising 2 to 6 carbons atoms to longer fatty acid esters such as 9, 12, 15-octadecatrienoic acid (USPub’661; paragraph [0018]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by USPub’661, in order to have provided wherein said acylglycerides have a weight average molecular weight of about 580 Da to about 3000 Da, as it would have only required routine skill in the art to vary the fatty acid chains in order to obtain a desired average molecular weight. 
Regarding Claim 12, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein at least 40 wt. % of the composition is soybean oil (wax composition comprising 10-99 % by weight monoacylglycerides and diacylglycerides, wherein the monoacylglycerides and diacylglycerides are derived from soybean oil; abstract; paragraphs [0007], [0034]). 
Regarding Claim 13, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein the composition has a drop point ranging from about 50-60 degrees C (drop point is 48-70 degrees C; paragraphs [0029], [0033]). 
Regarding Claim 14, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, and USPub’661 further discloses wherein the composition is a natural oil-based wax (natural oil-based wax; abstract). 
Regarding Claim 18, USPub’661 discloses use of the flexible wax composition of claim 1 in crayons (use of a wax composition in crayons; abstract; paragraphs [0002], [0006], [0016]). USPub’661 does not disclose the flexible wax composition of claim 1. 
However, USPub’661 and USPub’069, in combination, disclose the flexible wax composition of claim 1, as above. 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the use, as previously disclosed by USPub’661, to include the flexible wax composition of claim 1, as previously disclosed by USPub’661 and USPub’069, for providing compositions and methods useful in manufacturing of wax-based compositions (USPub’069; abstract; USPub’661; abstract).
Allowable Subject Matter
Claims 3, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/            Primary Examiner, Art Unit 1622